Citation Nr: 1014136	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to April 
1965.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO, in pertinent part,  denied the 
benefits sought on appeal.

The claim of entitlement to service connection for a lung 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  There is no current right ear hearing loss disability for 
VA compensation purposes.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and  sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

The Veteran contends that he is entitled to service 
connection for right ear hearing loss.  Specifically, he 
contends that his right ear hearing loss is the result of 
exposure to explosives and loud noise while serving in the 
Army.  

The Veteran's service treatment records, other than the 
hospitalization report from Fort Dix, have not been 
associated with the claims folder.  Attempts were made to 
locate the missing service treatment records from the 
National Personnel Records Center (NPRC).  NPRC responded and 
indicated that they had no medical records on file.  The 
Veteran was asked to provide any service treatment records in 
his possession, which he did not.  A formal finding of the 
unavailability of Federal Records was made in January 2007.  
As there are missing service treatment records, there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for right ear 
hearing loss is not warranted.  The Veteran may well have 
been exposed to a loud noise during service; however, there 
is no evidence of a right ear hearing loss disability for VA 
compensation purposes as defined in 38 C.F.R. § 3.385.  

Upon VA examination in February 2007, speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear.  The audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
15

Based on these audiological findings, there is no evidence of 
a right ear hearing loss disability.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter. 

Moreover, the examiner indicated that it was not likely that 
the moderate notch-like sensorineural hearing loss at 6000 
hertz in the right ear was related to acoustic trauma and 
instead was likely related to occupational noise exposure.  

Though the Veteran maintains that he has had right ear 
hearing problems since service and he is competent to report 
his symptoms; competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994);  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  The Board can not give great 
weight and credibility to these accounts in light of the 
evidence that a right ear hearing loss disability has not 
been objectively demonstrated.  

While the Veteran contends he has right ear hearing loss as a 
result of his period of military service, his statements do 
not constitute competent evidence of a medical diagnosis or 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in April 2006.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  Notice pursuant to the Dingess 
decision was sent to the Veteran in March 2006.  The Veteran 
responded in March 2006 and May 2006 that he had no 
additional evidence to submit in support of his claim.   

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service hospitalization records, post-service VA 
and private medical records, lay statements, and reports of 
VA examination.  The Veteran has not identified any other 
evidence which has not been obtained.

The Board notes that the Veteran's service treatment and 
personnel records have not been associated with the claims 
folder.  The RO attempted to obtain such from  the NPRC.  
However, in January 2007, the NPRC indicated that these 
documents were not in their possession.  The Veteran was 
notified that these records were unavailable and he was asked 
to provide any service treatment records in his possession.  
See letters dated in June 2006, December 2006, and January 
2007.  The Veteran did not submit any service treatment 
records.  A formal finding of the unavailability of Federal 
Records was made in January 2007.  Any further attempts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


REMAND

The Veteran has also filed a claim of entitlement to service 
connection for a lung condition.  A determination has been 
made that additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.


The Veteran maintains that he currently has a lung condition, 
specifically, asthma that requires the use of an albuterol 
inhaler.  He asserts that this current condition is the 
result of a 30-day hospitalization for pneumonia during 
service. 

A remand is necessary to first obtain outstanding private 
medical records.  In support of his claim, the Veteran 
submitted a February 2007 statement from Dr. WC, who stated 
that the Veteran was under his care for cardiovascular 
disease, hypertension, insulin dependent diabetes, pulmonary 
care, and routine care.  There were no underlying treatment 
records attached.  Such must be obtained upon Remand.  
38 C.F.R. § 3.159(c)(1).  The Veteran also provided a list of 
medications in March 2008 that included an albuterol inhaler 
that was used as needed, and the VA examiner noted in the 
report of the March 2008 examination that the Veteran was 
currently taking albuterol.  It is notable, however, that the 
VA treatment records in the claims folder do not include 
albuterol in any of the lists of medications (including over-
the-counter medications) and do not refer to any past or 
current respiratory problems or current respiratory symptoms 
or abnormal findings.

In light of the outstanding treatment records, and as every 
disability should be evaluated in relation to its history, 
the Board additionally finds that prior to rendering a 
decision on the merits of the Veteran's claim, the Veteran 
should be afforded another VA examination for the express 
purpose of determining whether he has a lung condition as a 
result of the in-service bout of pneumonia.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 4.1.  The Veteran's service treatment 
records show he was hospitalized at Fort Dix from June 1964 
to July 1964 for pneumonia of the left lower lobe.  The 
Veteran was treated and the condition appeared to have 
resolved.  Thereafter, the Veteran was discharged to duty.  
Post-service, as noted above, the Veteran has reported the 
use of an albuterol inhaler.  His private physician has 
indicated that he provided the Veteran with pulmonary care, 
although he has not provided a respiratory diagnosis.  The 
Veteran maintains he has had respiratory problems since 
service, and statements from two sisters are to the same 
effect.  

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in- service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81.  The RO, or the Board, tests 
for those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 
38 C.F.R. § 3.159(c).  The Court cautioned in McClendon that 
an "absence of actual evidence is not substantive 'negative 
evidence.'"  It further noted that an indication that a 
current disability "may" be associated with service is a low 
threshold.
Thus, a VA examination is in order.

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999).  The question of 
diagnosis and etiology of the claimed deQuervain's Disease 
must be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Before scheduling the examination, ongoing VA medical records 
pertinent to the issue should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met, and should give the Veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain any ongoing 
treatment records of the Veteran from the 
East-Orange VA Medical Center.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.  

3.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for a 
lung condition since his discharge from 
service.  Specifically, he should be 
asked to clarify the dates of treatment 
with Dr. WC for pulmonary care.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers 
with at least one follow-up request.  

4.  Once the development above has been 
completed, the Veteran should be afforded 
an appropriate VA examination.  The 
claims folder should be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should review the relevant evidence in 
the claims file in conjunction with the 
examination, to include the service and 
post-service treatment records and 
diagnostic studies.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  The examiner should offer an 
opinion as to whether the Veteran 
currently has a lung condition, to 
include asthma, and if so, whether it is 
at least as likely as not (50 percent 
probability or greater) related to the 
Veteran's period of military service on 
any basis, i.e. to include the 
hospitalization for pneumonia in 1964.  
The examiner must provide complete 
rationale for all conclusions reached.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy 
of all notifications, including the 
address where the notice was sent, must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claim.  38 C.F.R. 
§ 3.655. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case.  The 
Veteran should be afforded an appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


